Citation Nr: 1116917	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  03-35 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of a head injury, to include headaches. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for a lumbosacral spine disability.  

3.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury with osteochondritis dissecans and loose body. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  

In March 2007, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2003 rating decision by a Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO).  A January 2008 Board decision, in part, denied the Veteran's claim for an increased rating for his service connected left knee disability and remanded the issues of whether new and material evidence has been received to reopen the claims for service connection for residuals of a head injury, to include headaches, and a lumbosacral spine disability.  

The Veteran appealed the Board's denial of his claim for an increased rating for his service connected left knee disability to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In an Order dated in July 2009, the Court remanded that portion of the January 2008 Board decision that denied the Veteran's claim for an increased rating for his service connected left knee disability pursuant to a Joint Motion for Partial Remand (hereinafter Joint Motion).  In order to comply with the directives of the Joint Motion, the claim for an increased rating for the service connected left knee disability will be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The development requested by the Board with respect to the issues of whether new and material evidence has been received to reopen the claims for service connection for residuals of a head injury and a lumbosacral spine disability has been accomplished, and these issues will be addressed in the decision below. 



FINDINGS OF FACT

1.  A September 1998 Board decision found that new and material evidence had not been received to reopen the claim for service connection for residuals of a low back injury; this is the last final adjudication denying this issue on any basis.  

2.  An August 2000 Board decision reopened and denied the Veteran's claim for service connection for residuals of a head injury including headaches; this is the last final adjudication denying this issue on any basis.  

3.  The additional evidence received since the September 1998 and August 2000 Board decisions does not raise a reasonable possibility of substantiating the claims for service connection for residuals of a head injury or a lumbosacral spine disability. 


CONCLUSIONS OF LAW

1.  The September 1998 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998). 

2.  The August 2000 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000). 

3.  New and material evidence to reopen the claims of entitlement to service connection for residuals of a head injury or a lumbosacral spine disability has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was addressed in the instant case by letter dated in September 2002 prior to initial adjudication and subsequent adjudications that informed the appellant of the information and evidence necessary to prevail in the claims adjudicated below.  Further notice was set forth in the November 2003 statement of the case, and the Veteran has not raised any argument as to any error or deficiency in the accomplishment of the duty to notify has prejudiced him.   

As for the duty to assist, the service treatment reports and voluminous post-service clinical reports have been obtained.  The record documents that the RO, as requested in the January 2008 remand, attempted to locate reports from VA treatment in 1968 and 1969, and completed a Formal Finding of Unavailability Memorandum in July 2010 indicating that all efforts to obtain these records had been exhausted and that any further attempt to obtain the records would be futile.  Moreover, because new and material evidence has not been received to reopen the claims for service connection addressed below, VA examinations addressing these claims are not necessary to fulfill the duty to assist the Veteran, and the Veteran has not raised any argument as to any error or deficiency in the accomplishment of the duty to assist has prejudiced him.  

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis, either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented, will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

A.  Head Injury 

An August 2000 Board decision reopened and denied the claim for service connection for residuals of a head injury including headaches.  This decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).  The August 2000 Board decision is the last final adjudication denying the issue of entitlement to service connection for residuals of a head injury on any basis.  

The record before the Board at the time of the August 2000 Board decision included the service treatment reports that reflected treatment for post concussion syndrome after a March 1966 automobile accident.  No significant residuals of this concussion were revealed upon extensive examination immediately thereafter, and the May 1967 separation examination did not refer to any residuals of the concussion at that time.  

After service, a VA neurological examination conducted in August 1969 was normal, and the claim for service connection for residuals of a head injury was originally denied on the basis of there being no residuals of a head injury by rating action dated in October 1969.  Thereafter, the post service evidence before the Board in August 2000 included clinical evidence of headaches, but no evidence linking headaches or any other residuals of a head injury to service, and the claim was denied by the Board in its August 2000 decision on this basis.  

Reviewing the evidence received since the April 2000 Board decision, although voluminous VA clinical evidence has been received, none of this evidence contains any evidence linking headaches or other residuals of a head injury to service.  The additional evidence does include a statement submitted by the Veteran's siblings dated in December 2002 reporting that the Veteran sustained "brain damage" in service and has suffered from headaches since that time, but this simply re-states the Veteran's long held contentions.  

In short, none of the evidence received since the April 2000 Board decision contains any opinions from an examiner linking an identifiable current disability, to include headaches, to the in-service accident, and the basis for the denial of service connection in the April 2000 Board decision was as the lack of such evidence.  Thus, as the additional evidence received since the April 2000 Board decision does not include any competent medical evidence linking headaches or any other disability to the in-service concussion, the additional evidence is not "new" and "material" as defined by the controlling legal authority because when it is considered in connection with evidence previously assembled, it does not raise a reasonable possibility of substantiating the claim of service connection for residuals of a head injury, to include headaches. 

To extent the continuing assertions by the Veteran that he has current residuals of the in-service concussion, as well as those of the Veteran's siblings contained in the December 2002 statement, are considered as "new," they are not "material" as such assertions from lay persons as to matters that require medical expertise do not constitute material evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay assertions of medical causation cannot serve as a predicate to reopen a previously denied claim).  See supra Espiritu; cf. Jandreau.  

As the Board concludes that the Veteran has failed to present sufficient "new" and "material" evidence to reopen the claim for service connection for residuals of a head injury to include headaches, no further adjudication of this claim is warranted.  See Kehoskie v, Derwinski, 2 Vet. App. 31 (1991).

B.  Lumbosacral Spine Disability.  

A September 1998 Board decision found that new and material evidence had not been received to reopen the claim for service connection for residuals of a low back injury.  This decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).  The September 1998 Board decision is the last final adjudication denying the Veteran's claim for service connection for a back disability on any basis.  

Evidence before the Board in September 1998 included the service treatment reports, with the treatment immediately following the automobile accident not revealing any back disability.  Thereafter, the Veteran complained of back pain on several occasions during service, with x-rays showing no significant abnormalities and the Veteran being suspected of malingering.  The impression included muscle strain and muscle spasm.  A back disability was not shown upon the May 1967 separation examination.  

After service, reports from a March 1969 VA x-ray revealed evidence of a post-service fracture to S-5.  A claim for disability attributed to this fracture has been developed and adjudicated separately, with the Board determining in its January 2008 decision that new and material evidence had not been received to reopen his claim for service connection for residuals of a fracture of S-5.  As such, this separate claim with regard to the a fracture of S-5 is not currently before the Board; in fact, the Joint Motion for a Partial Remand indicated the Veteran had withdrawn his appeal with respect to this issue.  

The Veteran's back was examined by VA at an August 1969 VA examination that included a negative x-ray of the dorsolumbar spine.  The original rating decision  denying the Veteran's claim for service connection for a back disability, also completed in the August 1969 rating decision referenced above that denied the Veteran's claim for residuals of a head injury, denied the claim on the basis of there being no evidence of back pathology in service and the current x-ray evidence only revealing a post service injury as referenced above.

Thereafter, the post-service evidence before the Board at the time of the September 1998 Board decision included reference to treatment for a back disability, to include hospitalization in 1990 for a bilateral diskectomy.  This followed the Veteran's filing of a Worker's Compensation claim for a back injury sustained in 1989 at his place of employment, and none of the clinical evidence before the Board in September 1998 linked a back disability to service.  

Summarizing the additional evidence received since the September 1998 Board decision, again, although voluminous VA clinical evidence has been received, none of this evidence contains any evidence linking a current back disability to service.  The additional evidence does include the previously referenced statement submitted by the Veteran's siblings dated in December 2002, with this statement reporting that the Veteran has also suffered from back pain since the in-service automobile accident.  None of the evidence received since the September 1998 Board decision contains any opinions from an examiner linking an identifiable current back disability to the service, and the basis of the denial of service connection in the September 1998  Board decision was the lack of such evidence.  Thus, as the additional evidence received since the September 1998 Board decision does not include any competent medical evidence linking a current back disability to service,  the additional evidence is not "new" and "material" as defined by the controlling legal authority because when it is considered in connection with evidence previously assembled, it does not raise a reasonable possibility of substantiating the claim of service connection for a back disability.  

For the reasons previously stated, the continuing assertions by the Veteran that he has a back disability as a result of service as well as those from the Veteran's siblings contained in the December 2002 statement cannot be considered to be "material" evidence.  See supra Moray, Espiritu; cf. Jandreau.  As the Board concludes that the Veteran has failed to present sufficient "new" and "material" evidence to reopen the claim for service connection for a lumbosacral spine disability, no further adjudication of this claim is warranted.  See Kehoskie v, Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been received, the claim for service connection for residuals of a head injury, to include headaches, is not reopened and this aspect of the appeal is denied. 

New and material evidence having not been received, the claim for service connection for a lumbosacral spine disability is not reopened and this aspect of the appeal is denied. 


REMAND

The Joint Motion found that the Board in its January 2008 decision did not consider whether the Veteran was entitled to a separate rating under 38 C.F.R. § 4.71a, DC 5257 for instability in the left knee.  To determine the current amount of left knee disability, the Board concludes that a VA Compensation examination of the left knee is in order.  As such, this case is REMANDED for the following development.  

1.  The Veteran should be asked to identify the places at which he has received any left knee treatment since 2006, and with any necessary assistance from him, attempts to obtain copies of the identified records should be made.  

2.  The Veteran should be afforded a VA examination of his left knee to determine the current severity of his service connected left knee injury with osteochondritis dissecans and loose body.  Range of motion of the knee should be recorded, and any weakness, weakened movement, excess fatigability, in-coordination and pain on motion described.  In addition, the examiner is asked to estimate the degree of subluxation or instability in the left knee and, to the extent possible, whether such instability or subluxation results in "mild" "moderate" or "severe" disability.  

3.  Thereafter, the claim for an increased rating for residuals of a left knee injury with osteochondritis dissecans and loose body should be re-adjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with this claim, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


